Citation Nr: 0312157	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-27 060	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 
31, 2001 and in excess of 40 percent after July 31, 2001 but 
before November 27, 2001, and after December 31, 2001, for 
post-operative herniated nucleus pulposus of the lumbar spine 
with degenerative disc disease, to include consideration of 
surgical scarring.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
January 1982.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision issued by 
the North Little Rock, Arkansas, Regional Office (North 
Little Rock RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, denied entitlement to a rating in 
excess of 20 percent for post-operative herniated nucleus 
pulposus of the lumbar spine.

In June 1998, the Board remanded the case for additional 
development to include consideration of a separate rating for 
the veteran's surgical scar.  Subsequently, the case was 
transferred to the Nashville, Tennessee Regional Office 
(Nashville RO).  

In an August 2002 rating decision, the Nashville RO assigned 
a 40 percent rating for the veteran's lumbar spine disorder 
effective July 30, 2001, assigned a temporary total (100 
percent) rating (TTR) effective November 27, 2001 under 
38 C.F.R. § 4.30 based on surgical treatment necessitating 
convalescence, and reassigned a 40 percent rating effective 
January 1, 2002.  In light of this decision and the Board's 
remand instruction that a separate rating for surgical 
scarring be considered, the issue on appeal has been 
recharacterized as listed above.  The case is now before the 
Board for further appellate consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

In compliance with the June 1998 remand of this appeal, the 
Nashville RO in a February 1999 letter asked the veteran to 
identify all private and VA medical facilities where he had 
been treated for his service-connected back disability and to 
sign authorizations for release of information, giving him 60 
days to submit any additional information in support of his 
claim.  Also in compliance with the June 1998 remand, in 
August 1999 and September 2002, the veteran was afforded VA 
examinations, which made clinical findings addressing DeLuca 
v. Brown, 8 Vet. App. 202 (1995), considerations.  After 
completion of the above, the RO was to reconsider the 
veteran's claim to include consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and a separate evaluation for 
surgical scarring of the back, if found.  The Nashville RO 
readjudicated the claim and issued a rating decision in 
August 2002 and a supplemental statement of the case in 
October 2002.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the Nashville RO complied 
with most of the June 1998 Board remand instructions, it 
appears that the RO failed to consider a separate rating for 
surgical scarring of the back.  Therefore, under the holding 
in Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous June 1998 remand.

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue addressed 
in this remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Consequently, a remand 
also is required to comply with the notice and duty to assist 
provisions contained in the VCAA.  The Board observes that 
the rating criteria pertaining to skin disorders, to include 
scars, and for intervertebral disc syndrome were recently 
amended, effective August 30, 2002 and September 23, 2002, 
respectively.  See 67 Fed. Reg. 49,590-99 (July 31, 2002); 67 
Fed. Reg. 54,345-49 (August 22, 2002).  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his increased 
rating claim in May 1995.  The record shows that the veteran 
has been treated for his service-connected lumbar spine 
disability by both non-VA and VA health care providers.  
However, only VA treatment records for an April 1994 visit 
and for treatment from April 1998 to June 1999 and from 
September 2000 through April 2002 have been associated with 
the claims file.  The record also reveals that the veteran 
has been treated by the Mid-South Neurological Clinic in 
Cordova, Tennessee.  In May 1996, the Social Security 
Administration (SSA) requested medical records from VA to 
support an application by the veteran for disability 
benefits.  SSA records have not been associated with claims 
file.  The duty to assist includes obtaining pertinent non-
VA, VA and SSA treatment records.  Therefore, the RO should 
contact the veteran and ask him to identify and sign releases 
for health care providers that treated him for his service-
connected lumbar spine disability from May 1994 to the 
present and should obtain missing non-VA, VA and SSA records 
for that period.  The VA examination reports did not contain 
clinical findings addressing the new intervertebral disc 
syndrome and skin criteria.  Consequently, the veteran again 
will be asked to identify health care providers who may have 
treated him since May 1994 for his lumbar spine disability 
and will be afforded VA orthopedic and skin examinations to 
consider the new rating criteria.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA or consideration of the revised rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

Thus, the Board finds that the case must be REMANDED to the 
RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected lumbar spine disability 
from May 1994 to the present, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  In particular, the RO should 
obtain missing records for this time 
period from the VA Medical Center in 
Memphis, Tennessee and from Mid-South 
Neurological Clinic in Cordova, 
Tennessee.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should request copies of any 
decisions, testimony, and accompanying 
medical records submitted in support of 
any claim by the veteran for disability 
benefits from the Social Security 
Administration (SSA). 

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to determine the nature 
and extent of the veteran's service-
connected lumbar spine disability, to 
include surgical scarring.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.   The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the veteran should be examined by 
an orthopedist to determine the nature 
and extent of the veteran's lumbar spine 
disorder.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
With regard to the veteran's degenerative 
disc disease of the lumbar spine, the 
examiner should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past 12 months, 
as well as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

Second, the skin examiner should 
expressly give the extent of the scarring 
in square inches or square centimeters, 
should indicate whether the veteran's 
surgical scar is unstable (i.e., frequent 
loss of covering of skin over the scar), 
deep, superficial (i.e., not associated 
with underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of a separate rating for surgical 
scarring of the back under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002), and both the former and current 
intervertebral disc syndrome and skin 
rating criteria.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



